DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/23/2021, which are in response to USPTO Office Action mailed 11/05/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHTANI (US PGPUB No. 2009/0254917; Pub. Date: Oct. 8, 2009) in view of Rajan et al. (US PGPUB No. 2014/0192583; Pub. Date: Jul. 10, 2014) and Kra (US PGPUB No. 2007/0124568; Pub. Date: May 31, 2007).
Regarding independent claim 1,
	OHTANI discloses a computing device comprises: a plurality of nodes, wherein a first node of the plurality of nodes operates in accordance with a computing device operation system (OS) and remaining nodes of the plurality of nodes operate in accordance with a custom OS, See FIG. 3A and Paragraph [0037], (Disclosing a method of managing a file system storing data. The method includes job server 10 connected to a plurality of compute nodes 30 through a control network 50.). See Paragraph [0106], (The job server comprises a series of I/O nodes having UNIX, Linux or other operating systems for managing functionality, i.e. a computing device operation OS.). See Paragraph [0177], (A size-reduced operation system is used for compute nodes and is specialized to only process data necessary for calculations, i.e. a plurality of nodes operating in accordance with a custom OS.).
wherein the first node includes a set of processing core resources, See FIG. 3A, (Job Server 10 comprises a plurality of I/O nodes and processing threads, i.e. processing core resources.).
wherein the remaining nodes include a plurality of sets of processing core resources, See FIG. 3A and Paragraph [0086], (Computing Node 30 comprises a plurality of components including a communication module, a job management daemon, 
and wherein the plurality of sets of processing core resources process a plurality of sets of threads of an application; See FIG. 3A and Paragraph [0040], (Job Server 10 comprises an I/O node scheduler component 120 further comprising an I/O thread number controller.) See FIG. 3B and Paragraph [0080], (Wherein an I/O node 20 comprises I/O threads 205-1.) Therefore, a job server 10 having a plurality of I/O nodes comprises a plurality of sets of threads of an application.
disk memory; See FIG. 3B, (I/O Nodes 20 are operatively coupled with File System 60. Note [0045] wherein the file system is prepared on a disk drive connected to the job server, i.e. the file system is disk memory.).
and a disk memory access control module operable to coordinate access to the disk memory in accordance with the computing device OS. See Paragraph [0045], (File system 60 comprises I/O node configuration files 102-5 that are read by the I/O node registration module and reflected in the I/O node management table 102-2, i.e. the configuration files coordinate access to memory in accordance with the job server operations.). Note [0106] that I/O nodes may implement UNIX, Linux or other operating systems, therefore the configuration files for I/O nodes coordinate access according to the I/O node's operating system.
	OHTANI does not disclose a divided main memory that is divided into a computing device memory section and a custom memory section, 
	Rajan discloses a divided main memory that is divided into a computing device memory section and a custom memory section, See Paragraph [0804], Rajan can accommodate a plurality (at least two) operating systems across the plurality of partitions.
Ohtani and Rajan are analogous art because they are in the same field of endeavor, file systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ohtani to include the method of allocating resources to a plurality of operating systems as disclosed by Rajan. Paragraph [0804] of Rajan disclose that this method of allocating memory reduces the power dissipation in the memory stacks by placing other OSes and threads that are not in sue into a low power or power down mode until they are required. The method also reduces the amount of accesses to the disk, thereby improving the usable life of the device which represents an improvement in the performance and longevity of the system.
Ohtani-Rajan does not disclose the step wherein the plurality of sets of threads include a subset of custom threads and a subset of computing device threads.
wherein a plurality of portions of the custom memory section of the divided main memory is logically allocated as a plurality of buffers and wherein a first custom thread of the of subset of custom threads is assigned a buffer of the plurality of buffers;
a memory access control module operable to coordinate access to the plurality of buffers by at least some of the subset of custom threads in accordance with the custom OS and a processing order for processing at least some of the plurality of sets of threads,
wherein the first custom thread has priority in the processing order over a first computing device thread of the subset of computing device threads;
Kra discloses the step wherein the plurality of sets of threads include a subset of custom threads and a subset of computing device threads. See Paragraph [0077], (Disclosing a method of managing threads of a plurality of classes by making use of "special class" threads that are of a high priority and are moved to the head of a ready queue for immediate dispatch.) See Paragraph [0039], (The operating system's dispatcher indicates whether a thread is a special thread or a general thread, i.e. a subset of custom threads (e.g. special threads) and a subset of computing device threads (e.g. general threads).)
wherein a plurality of portions of the custom memory section of the divided main memory is logically allocated as a plurality of buffers and wherein a first custom thread of the of subset of custom threads is assigned a buffer of the plurality of buffers; See Paragraph [0047], (The disclosed decode/dispatch unit selects instructions to dispatch based on thread priority using T0 buffers 305, T1 buffers 
a memory access control module operable to coordinate access to the plurality of buffers by at least some of the subset of custom threads in accordance with the custom OS and a processing order for processing at least some of the plurality of sets of threads, See Paragraph [0077], (Active threads are designated T0, T1 and T2 where T0 is the highest priority and T2 the lowest. T0 is reserved for special threads.) See Paragraph [0077], (T0 special threads are dispatched to any of T0, T1 and T2 registers. The T0 special class thread's high priority allows it to preempt an existing general class thread and is then dispatched immediately, i.e. a processing order for processing at least some of the plurality of sets of threads (e.g. the T0, T1 and T2 registers represent execution queues).) Note [0047] wherein a decode/dispatch unit selects instructions to dispatch based on thread priority using T0 buffers 305, T1 buffers 306 and T2 buffers 307, i.e. a memory access control module (the decode/dispatch unit) coordinates access to a plurality of buffers by the custom threads (e.g. a T0 thread accessing a T0 buffer for available instructions).)
wherein the first custom thread has priority in the processing order over a first computing device thread of the subset of computing device threads; See Paragraph [0077], (Active threads are designated T0, T1 and T2 where T0 is the highest priority and T2 the lowest. T0 is reserved for special threads.) See Paragraph [0077], (T0 special threads are dispatched to any of T0, T1 and T2 registers. The T0 special class thread's high priority allows it to preempt an existing general class thread and is then dispatched immediately, i.e. the first custom thread has priority in the processing order over a first computing device thread.
OHTANI, Rajan and Kra are analogous art because they are in the same field of endeavor, CPU resource optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of OHTANI-Rajan to include the thread classification and method of processing disclosed by Kra. Paragraph [0020] of Kra discloses that the method of using a plurality of registers, specifically a specific register for high-priority threads, reduces the volume of context change activity in the operating system suffered by general-purpose threads. Thereby improving performance of the system by reducing the disruption to other active threads.

Regarding dependent claim 2,
As discussed above with claim 1, OHTANI-Rajan-Kra discloses all of the limitations.
	Rajan further discloses the step wherein the memory access control module is further operable to: coordinate access to the computing device section of the main memory in accordance with the computing device OS. See Paragraph [0804], (The buffer integrated circuits manage placing inactive threads and OSes into a low power state until they are required, i.e. the plurality of butter integrated circuits manage access to the plurality of operating systems.).




Regarding dependent claim 5,
As discussed above with claim 1, OHTANI-Rajan-Kra discloses all of the limitations.
	OHTANI further discloses the step wherein the custom OS is a database operating system. See Paragraph [0177], (A size-reduced operation system is used for compute nodes and is specialized to only process data necessary for calculations, i.e. the custom OS for compute nodes.). See Paragraph [0082], (Compute nodes send I/O requests comprising system calls such as open, read and write operations to the file system which an I/O node mounts in response to said requests.). The examiner notes that a database is a type of file system. Specifically, the file system of OHTANI is used to store data, i.e. the file system is a database, therefore the custom OS of the compute nodes is used to communicate with databases, i.e. it is a database operating system.

Regarding dependent claim 6,
As discussed above with claim 1, OHTANI-Rajan-Kra discloses all of the limitations.
	OHTANI further discloses the step wherein the application comprises on of: a bulk load application; a data storage application; and a query response application. See Paragraph [0082], (The I/O module performs system calls such as open, read and write operations on the file system which an I/O node mounts in response to an I/O request from a compute node, i.e. open, read and write operations on a file system correspond to data storage operations, i.e. the method of OHTANI is directed to a data storage applications.

Regarding dependent claim 7,
As discussed above with claim 1, OHTANI-Rajan-Kra discloses all of the limitations.
	OHTANI further discloses the step wherein a processing core resource of the processing core resources includes one or more of: a network interface module; a memory interface module; a processing module; and a cache memory. See FIG. 3A and Paragraph [0030], (The plurality of compute nodes 30 are connected to a control network 50 and mutual connection network 40 which provides connections between I/O nodes and compute nodes, i.e. a network interface module.).

Regarding dependent claim 8,
	As discussed above with claim 1, OHTANI-Rajan-Kra discloses all of the limitations.
	OHTANI further discloses the step wherein the disk memory comprises one or more of: solid state memory; disk drive memory; and non-volatile flash memory. See FIG. 3B, (I/O Nodes 20 are operatively coupled with File System 60. Note [0045] wherein the file system is prepared on a disk drive connected to the job server, i.e. disk drive memory.).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHTANI in view of Rajan and Kra as applied to claim 2 above, and further in view of Beer-gingold et al. (US PGPUB No. 2014/0204103; Pub. Date: Jul. 24, 2014).
Regarding dependent claim 3,
As discussed above with claim 2, OHTANI-Rajan-Kra discloses all of the limitations.
OHTANI-Rajan-Kra does not disclose the step wherein the memory access control module is further operable to: coordinate between the accessing of the computing device section and the accessing of the plurality of buffers.
Beer-gingold discloses the step wherein the memory access control module is further operable to: coordinate between the accessing of the computing device section and the accessing of the plurality of buffers. See Paragraph [0064], (Disclosing a method for task scheduling for a plurality of tasks and a plurality of processing units. The method includes a task scheduler controller unit of a tasks scheduling device capable of providing buffer availability information for the plurality of buffers, i.e. coordinating between a computing device section (the scheduler) and buffer access.).
OHTANI, Rajan, Kra and Beer-gingold are analogous art because they are in the same field of endeavor, parallel processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of OHTANI-Rajan-Kra to include the method of controlling buffers directly via a scheduler as disclosed by Beer-gingold. Doing so would allow a scheduler, such as the job scheduler of OHTANI, to obtain information about the state of the plurality of buffers and further schedule tasks to said buffers, thereby providing a mechanism for managing system operation without necessarily requiring human interaction.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHTANI in view of Rajan and Kra as applied to claim 1 above, and further in view of GONZALEZ-ALBERQUILLA et al. (US PGPUB No. 2016/0092235; Pub. Date: Mar. 31, 2016).
Regarding dependent claim 4,
As discussed above with claim 1, OHTANI-Rajan-Kra discloses all of the limitations.
OHTANI-Rajan-Kra does not disclose the step wherein the memory access control module is further operable to coordinate access to the plurality of buffers by one or more of: utilizing a thread-safe cross core lock free data flow function; utilizing an ordered buffer reuse function; utilizing an out of order input-output re-ordering function; and utilizing a deadlock free partitioning function.
GONZALEZ-ABLERQUILLA discloses the step wherein the memory access control module is further operable to coordinate access to the plurality of buffers by one or more of: utilizing a thread-safe cross core lock free data flow function; utilizing an ordered buffer reuse function; utilizing an out of order input-output re-ordering function; and utilizing a deadlock free partitioning function. See Paragraph [0024], (Disclosing a method of improving thread selection in a parallel processing system. The method includes an execution engine unit which implements out-of-order execution using reorder buffers and a retirement register file.). See Paragraph [0066], (A reorder buffer is utilized to return executed instructions back to the original program order after the instructions have finished execution in the out-of-order pipeline, i.e. an out of order input-output re-ordering function.).
OHTANI, Rajan, Kra and GONZALEZ-ALBERQUILLA are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of OHTANI-Rajan-Kra to include the method of utilizing a reorder buffer to maintain an ordered list of execution instructions as disclosed by GONZALEZ-ALBERQUILLA. Doing so would allow the system to complete instructions in the same order they were dispatched as described in Paragraph [0066].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159